[Cite as Cleveland Metro. Bar Assn. v. Thomas, ___ Ohio St.3d ___, 2018-Ohio-612.]




           CLEVELAND METROPOLITAN BAR ASSOCIATION v. THOMAS.
      [Cite as Cleveland Metro. Bar Assn. v. Thomas, ___ Ohio St.3d ___,
                                    2018-Ohio-612.]
  (No. 2017-1730—Submitted January 11, 2019—Decided February 21, 2019.)
                              ON ORDER TO SHOW CAUSE
                             ____________________

        {¶ 1} On August 16, 2018, this court suspended respondent, Sam Thomas
III, from the practice of law for a period of one year, with the entire suspension
stayed on conditions, and ordered respondent to pay board costs in the amount of
$3.37. Respondent has not paid board costs in the amount of $3.37 as ordered by
the court. On January 11, 2019, this court issued an order to show cause why
respondent should not be found in contempt and the stay of his suspension
revoked for failure to pay board costs in the amount of $3.37. Respondent did not
file a response to the show-cause order.
        {¶ 2} Upon consideration thereof, it is ordered and adjudged by this court
that respondent, Sam Thomas III, Attorney Registration No. 0067848, last known
address in Euclid, Ohio, is found in contempt for failure to comply with the
court’s August 16, 2018 suspension order.
        {¶ 3} It is further ordered that the previously imposed stay of the
suspension is revoked and that respondent is suspended from the practice of law
until respondent pays board costs in the amount of $3.37 and any interest due, has
applied for reinstatement, and has been granted reinstatement by this court.
        {¶ 4} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
                             SUPREME COURT OF OHIO




requirements of Gov.Bar R. V(23)(C).          If employed pursuant to Gov.Bar R.
V(23), respondent shall refrain from direct client contact except as provided in
Gov.Bar R. V(23)(A)(1) and from receiving, disbursing, or otherwise handling
any client trust funds or property.
       {¶ 5} It is further ordered that pursuant to Gov.Bar R. X(13), respondent
shall complete one credit hour of continuing legal education for each month, or
portion of a month, of the suspension. As part of the total credit hours of
continuing legal education required by Gov.Bar R. X(13), respondent shall
complete one credit hour of instruction related to professional conduct required by
Gov.Bar R. X(3)(B) for each six months, or portion of six months, of the
suspension.
       {¶ 6} It is further ordered that respondent shall not be reinstated to the
practice of law in Ohio until (1) respondent pays the board costs, including any
and all accrued interest, (2) respondent complies with the requirements for
reinstatement set forth in the Supreme Court Rules for the Government of the Bar
of Ohio, (3) respondent complies with the Supreme Court Rules for the
Government of the Bar of Ohio, (4) respondent complies with this and all other
orders of the court, and (5) this court orders respondent reinstated.
       {¶ 7} It is further ordered that respondent shall immediately do the
following:
       {¶ 8} 1. Notify all clients being represented in pending matters and any
co-counsel of respondent’s suspension and consequent disqualification to act as
an attorney after the effective date of this order and, in the absence of co-counsel,
also notify the clients to seek legal services elsewhere, calling attention to any
urgency in seeking the substitution of another attorney in respondent’s place;
       {¶ 9} 2. Regardless of any fees or expenses due, deliver to all clients
being represented in pending matters any papers or other property pertaining to
the client or notify the clients or co-counsel, if any, of a suitable time and place




                                          2
                                  January Term, 2019




where the papers or other property may be obtained, calling attention to any
urgency for obtaining such papers or other property;
        {¶ 10} 3. Refund any part of any fees or expenses paid in advance that are
unearned or not paid and account for any trust money or property in respondent’s
possession or control;
        {¶ 11} 4. Notify opposing counsel or, in the absence of counsel, the
adverse parties in pending litigation of respondent’s disqualification to act as an
attorney after the effective date of this order and file a notice of disqualification of
respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;
        {¶ 12} 5. Send all notices required by this order by certified mail with a
return address where communications may thereafter be directed to respondent;
        {¶ 13} 6. File with the clerk of this court and disciplinary counsel of the
Supreme Court an affidavit showing compliance with this order, showing proof of
service of the notices required herein, and setting forth the address where the
respondent may receive communications; and
        {¶ 14} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.
        {¶ 15} It is further ordered that respondent shall keep the clerk, the
Cleveland Metropolitan Bar Association, and disciplinary counsel advised of any
change of address where respondent may receive communications.
        {¶ 16} It is further ordered that all documents filed with this court in this
case shall meet the filing requirements set forth in the Rules of Practice of the
Supreme Court of Ohio, including requirements as to form, number, and
timeliness of filings. All case documents are subject to Sup.R. 44 through 47,
which govern access to court records.




                                             3
                             SUPREME COURT OF OHIO




       {¶ 17} It is further ordered that service shall be deemed made on
respondent by sending this order, and all other orders in this case, by certified
mail to respondent’s last known address.
       {¶ 18} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                            ________________________




                                           4